Case 3:18-cv-00125-RGJ-CHL Document 30 Filed 07/30/21 Page 1 of 2 PageID #: 247




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  ROY C. NEAL                                                                            Petitioner

  v.                                                     Civil Action No. 3:18-cv-125-RGJ-CHL

  LELIA A. VANHOOSE, et al.,                                                          Respondents

                                             * * * * *

                ORDER ACCEPTING REPORT AND RECOMMENDATION

        This matter is before the Court on the petition for writ of habeas corpus under 28 U.S.C.

 § 2241 (“Petition”) filed by Petitioner Roy C. Neal (“Neal”). [DE 1]. This matter was referred to

 United States Magistrate Judge Colin H. Lindsay for report and recommendation. [DE 5]. The

 Respondents filed a Response in opposition [DE 22] and Neal did not file a Reply. Neal filed a

 Motion for Summary Judgment. [DE 23] and Respondents filed a counter Motion for Summary

 Judgment [DE 27]. Neal did not file a response to Respondents’ Motion for Summary Judgment.

 Judge Lindsay entered his Report and Recommendation [DE 29] on July 7, 2021, recommending

 that the Petition be construed as one under 28 U.S.C. 2254, that both Neal’s Petition and Motion

 for Summary Judgment be denied [DE 23], that Respondents’ Motion for Summary Judgement be

 granted [DE 27], and a certificate of appealability be denied.

        Objections to the magistrate judge’s recommendation were due within fourteen days after

 service. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2). Objections were thus due on July

 21, 2021 and objections were never filed and the time for doing so has passed. This matter is now

 ripe for adjudication.

        A district court may refer a motion to a magistrate judge for the preparation of a report and

 recommendation. 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b)(1). “A magistrate judge must



                                                  1
Case 3:18-cv-00125-RGJ-CHL Document 30 Filed 07/30/21 Page 2 of 2 PageID #: 248




 promptly conduct the required proceedings . . . [and] enter a recommended disposition, including,

 if appropriate, proposed findings of fact.” Fed. R. Civ. P. 72(b)(1). This Court must “determine de

 novo any part of the magistrate judge's disposition that has been properly objected to.” 28 U.S.C.

 § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The Court need not review under a de novo or any other

 standard those aspects of the report and recommendation to which no specific objection is made

 and may adopt the findings and rulings of the magistrate judge to which no specific objection is

 filed Thomas v. Arn, 474 U.S. 140, 150, 155 (1985).

        Here, because no party has objected to the Report and Recommendation, the Court may

 accept it without review. See Thomas, 474 U.S. at 150, 155. That said, the Court has conducted its

 own review of the record and finds no error in the magistrate judge’s findings and conclusions.

 For these reasons, and the Court being otherwise sufficiently advised, IT IS HEREBY

 ORDERED as follows:

        (1)      The Report and Recommendation of the United States Magistrate Judge Colin H.

 Lindsay, [DE 29], is ACCEPTED in whole and INCORPORATED by reference.

              (2) Roy C. Neal’s Motion for Summary Judgment [DE 23] is DENIED.

              (3) Respondents’ Motion for Summary Judgment [DE 27] is GRANTED.

              (4) A Certificate of Appealability is DENIED as to all claims.

        (5)      A separate judgment shall issue this date.




                                                              July 30, 2021

 cc: Counsel of Record



                                                  2
